Title: From Benjamin Franklin to Isaac Norris, 19 November 1760
From: Franklin, Benjamin
To: Norris, Isaac


          
            Dear Sir
            London, Novr. 19. 1760
          
          This is just to acknowledge the Receipt of your Favours of August 24 and 27. with the Bill for £100 on Messrs. Thomlinson &c. No. 1876, and to acquaint you, that I have at length receiv’d the Money from the Exchequer and lodg’d it in the Bank as nearly agreeable to the Directions of the Act as I possibly could; for they would not, as I acquainted you before, receive it subject to the Drafts of the Trustees in Pensylvania, it being contrary to their Rules. The House will consider what is to be done with it, and send me the necessary Directions. If I were to advise, it should be to lay it out in the Stocks, which will certainly at a Peace produce a Profit of near 20 per Cent. besides the intermediate Interest. I am applying for the Grant of 1759, but nothing is yet done in it. I shall write more fully per Bolitho. With the greatest Esteem, I am &c.
          
            B.F.
          
          
            P.S. The Sum lodg’d in the Bank belonging to the Province is £26,648 4s. 6d. out of which I have some Fees to pay, of which I have not had the Account.
          
          
            To Isaac Norris, Esqr. Speaker (Copy)
          
        